PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zohrabyan et al.
Application No. 16/205,292
Filed: 30 Nov 2018
For Standard Cell Layout for Better Routability

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO CORRECT FILING DATE UNDER 37 CFR § 1.183” filed February 25, 2020.

The request for the Office to waive according a filing date based on reliance upon 37 C.F.R. 
§ 1.53(b) is DENIED.  

This decision is the Director’s decision on the applicants’ request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).     


RELEVANT PROCEDURAL HISTORY

This application was initially deposited electronically on November 30, 2018.  A petition pursuant to 37 C.F.R. § 1.182 was included therewith, where petitioner asserted the application had been previously submitted via facsimile transmission on November 12, 2018, due to an inability to successfully upload documents via EFS-Web.  Petitioner asserted the application papers were submitted November 12, 2018, via facsimile transmission, that the error in filing this application via facsimile was unintentional, and requested that a filing date of November 12, 2018, be accorded to this application.

The petition filed on November 30, 2018, seeking to have the application accorded a filing date of November 12, 2018, was dismissed via the mailing of a decision on January 2, 2019. A filing date of November 12, 2018, was not accorded to this application.

A “REQUEST FOR RECONSIDERATION OF PETITION TO CORRECT FILING DATE UNDER 37 CFR § 1.182” was filed on January 22, 2019. 



A “RENEWED PETITION TO CORRECT FILING DATE UNDER 37 CFR § 1.183” was filed on February 28, 2019.  Petitioner sought the waiver of 37 C.F.R. § 1.8 to the extent that the instant application could be accorded a filing date of November 12, 2018, the date the application was submitted via facsimile transmission.  

The petition filed on February 28, 2019, seeking waiver of 37 C.F.R. § 1.8, was dismissed via the mailing of a decision on October 8, 2019.

The instant petition was filed February 25, 2020.
 

RELEVANT STATUTES AND REGULATIONS

37 C.F.R. § 1.183 sets forth, in toto:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


37 C.F.R. § 1.6 sets forth, in pertinent parts:

Receipt of correspondence.
(a) Date of receipt and Priority Mail Express® date of deposit. Correspondence received in the Patent and Trademark Office is stamped with the date of receipt except as follows:
....

(2) Correspondence filed in accordance with §1.10 will be stamped with the date of deposit as Priority Mail Express® with the United States Postal Service.
....

(4) Correspondence may be submitted using the Office electronic filing system only in accordance with the Office electronic filing system requirements. Correspondence submitted to the Office by way of the Office electronic filing system will be accorded a receipt date, which is the date the correspondence is received at the correspondence address for the Office set forth in §1.1 when it was officially submitted.
….


....

(3) Correspondence that cannot receive the benefit of the certificate of mailing or transmission as specified in §1.8(a)(2)(i)(A) through (D), (F), (I), and (K) and §1.8(a)(2)(iii)(A), except that a continued prosecution application under §1.53(d) may be transmitted to the Office by facsimile;

....


37 C.F.R. § 1.8(a) sets forth, in pertinent part:

(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.
(1) Correspondence will be considered as being timely filed if:
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
(A) Addressed as set out in §1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;
(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with §1.6(d); or
(C) Transmitted via the Office electronic filing system in accordance with §1.6(a)(4); and
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

(i) Relative to Patents and Patent Applications—
(A) The filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining an application filing date, including a request for a continued prosecution application under §1.53(d);
....

37 C.F.R. § 1.53(b) sets forth, in toto:

Application filing requirements—Nonprovisional application. The filing date of an application for patent filed under this section, other than an application for a design patent or a provisional application under paragraph (c) of this section, is the date on which a specification, with or without claims, is received in the Office. The filing date of an application for a design patent filed under this section, except for a continued prosecution application under paragraph (d) of this section, is the date on which the specification as prescribed by 35 U.S.C. 112, including at least one claim, and any required drawings are received in the Office. No new matter may be introduced into an application after its filing date. A continuing application, which may be a continuation, divisional, or continuation-in-part application, may be filed under the conditions specified in 35 U.S.C. 120, 121, 365(c), or 386(c) and §1.78.

(1) A continuation or divisional application that names as inventors the same or fewer than all of the inventors named in the prior application may be filed under this paragraph or paragraph (d) of this section.
(2) A continuation-in-part application (which may disclose and claim subject matter not disclosed in the prior application) or a continuation or divisional application naming an inventor not named in the prior application must be filed under this paragraph.


37 C.F.R. § 1.53(e) sets forth, in toto:

Failure to meet filing date requirements. (1) If an application deposited under paragraph (b), (c), or (d) of this section does not meet the requirements of such paragraph to be entitled to a filing date, applicant will be so notified, if a correspondence address has been provided, and given a period of time within which to correct the filing error. If, however, a request for an application under paragraph (d) of this section does not meet the requirements of that paragraph because the application in which the request was filed is not a design application, and if the application in which the request was filed was itself filed on or after June 8, 1995, the request for an application under paragraph (d) of this section will be treated as a request for continued examination under §1.114.

(2) Any request for review of a notification pursuant to paragraph (e)(1) of this section, or a notification that the original application papers lack a portion of the specification or 
(3) If an applicant is notified of a filing error pursuant to paragraph (e)(1) of this section, but fails to correct the filing error within the given time period or otherwise timely (§1.181(f)) take action pursuant to this paragraph, proceedings in the application will be considered terminated. Where proceedings in an application are terminated pursuant to this paragraph, the application may be disposed of, and any filing fees, less the handling fee set forth in §1.21(n), will be refunded.


MPEP Guidance

MPEP 502.05, in part, provides (emphasis added)

When the primary portal to EFS-Web is unavailable during an unscheduled outage, applicants may also file new applications, national stage submissions under 35 U.S.C. 371  submitted with the basic national fee necessary to enter the national stage, reexamination requests, and requests for supplemental examination by either hand- delivery to the USPTO, or Priority Mail Express® from the United States Postal Service (USPS) in accordance with 37 CFR 1.10, to establish the filing date or national stage submission date. New applications, national stage submissions under 35 U.S.C. 371  submitted with the basic national fee necessary to enter the national stage, reexamination requests, and requests for supplemental examination cannot be submitted by facsimile transmission and certificate of mailing procedures under 37 CFR 1.8  do not apply to these items.

DECISION

With the “PETITION TO CORRECT FILING DATE UNDER 37 CFR § 1.183” filed on February 25, 2020, Applicant argues 37 C.F.R. § 1.8[(a)](2)(i)(A) is not statutory and therefore is waivable.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  37 C.F.R. § 1.8 will not be waived in this instance.

37 C.F.R. §§ 1.6(d)(3) and 1.8(a)(2)(i)(A) explicitly state that facsimile transmission cannot be used as a method for the filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining a utility application filing date.  Alternatively stated, a national utility patent application will not be given a filing date when transmitted by facsimile: therefore, such a facsimile transmission cannot be considered to have been “received” by the Office pursuant to 37 C.F.R. § 1.53(b) in order to accord the application a filing date. As 

Petitioner asserts that on November 12, 2018, there was an outage in EFS-Web. Because of the outage, this application was submitted via facsimile transmission on November 12, 2018 for the purpose of obtaining a filing date.  

However, it is controlling that since the papers submitted to the USPTO on November 12, 2018 were transmitted via facsimile, they cannot be considered “received” by the USPTO for the purposes of establishing a filing date, since they were submitted via a manner that is prohibited by 37 C.F.R. §§ 1.6(d)(3) and 1.8(a)(2)(i)(A).  See MPEP §§ 502 and 502.01.

With respect to Petitioner’s request for the suspension of the rules preventing the assigning of a filing date of November 12, 2018, Petitioner asserts that the prohibition of the use of facsimile transmission for the use of the submission of papers for the purpose of obtaining a filing date is not a statutory requirement and thus a waivable rule. In order to submit a grantable petition under 37 C.F.R. § 1.183, a petitioner must show (1) that this is an extraordinary situation where (2) justice requires waiver of the rule. In re Sivertz, 227 U.S.P.Q. 255, 256 (Comm'r Pat. 1985).  

A review of the record shows that the instant application was intended to be filed as a continuing application.1 However, according the filing date of November 30, 2018, instead of November 12, 2018, to the instant application, is not an extraordinary situation, requiring waiver of any rule. To maintain co-pendency with parent application 15/251,433 (filed August 30, 2016, which matured into Patent No. 10,128,189 on November 13, 2018) Petitioner had the entirety of November 13, 2018, to properly file the present application, since this was the date of issuance of the parent. See Immersion Carp. v. HTC Corp., 826 F.3d 1357, 1359, 119 USPQ2d 1083, 1084 (Fed. Cir. 2016) and MPEP 211.01(b).  Moreover, November 13, 2018, was not a federal holiday and EFS-Web did not experience any sustained outages; therefore, Petitioner could have filed the application via EFS-Web on November 13, 2018, via the Priority Express Mail service on either November 12 or November 13, 2018, or hand delivery to the USPTO Customer Service Window on November 13, 2018.2 As another alternative, Petitioner could have filed the application after the EFS-Web outage was resolved on November 12, 2018, at 8:45 PM.  Applicant has not explained why the guidance in MPEP 502.05 to file the application by either hand delivery to the USPTO or mailing via Priority Mail Express when EFS-Web filing is not available was not followed.  Moreover, applicant has not explained why the guidance in MPEP 502.05 that facsimile submission of a new utility application would not result in a new application filing was not heeded. Applicant has also not explained why it would be in the interest of justice to waive a rule where the practitioner failed to follow the express positive and negative guidance in the MPEP.   That is applicant failed to follow guidance on possible avenues to file a new application and attempted to file an application in the manner specifically noticed as not being acceptable.   

Further, Petitioner argues he had a good faith belief that the facsimile filing had been accepted based on the confirmation received from the Office and that the mistake in the selection of the backup filing method was unintentional.  However, the existence of a good faith belief is not the standard to which a registered practitioner who is charged with knowing the rules for prosecuting applications is held. Alternative methods for receiving a filing date pursuant to 37 C.F.R. § 1.53(b) upon filing a patent application when EFS-Web is down, are identified in the MPEP, but facsimile transmission is not one of them.  Moreover filing by facsimile transmission is specifically noted in the MPEP guidance as being an unacceptable manner of filing an application.  

The failure to have filed an application in a manner in compliance with the published requirements set forth in the C.F.R. and the express guidance in the MPEP is not a mistake that was due to any extraordinary circumstance.

The C.F.R. and MPEP are clear that the filing of a utility application is not permitted to be filed by facsimile transmission.  If it is filed by facsimile transmission, the Office warns applicant that the application will not be accorded the receipt (i.e., the date the original transmission by facsimile transmission) as an application filing date. Rather, if the application is later properly filed, the later application filing will be accorded the filing date when it is properly filed with the USPTO - here it is when application papers were later deposited by EFS-Web. It is noted that the written description of the application is limited to the application papers properly filed as an application on November 30, 2018 and not any material submitted via facsimile on November 12, 2018.  Since the mistake in making a submission by facsimile was avoidable in that an application could have been via other alternative methods that are provided for the in the C.F.R. and MPEP and continuity with the parent application could have been secured, there is not sufficient justification to warrant a waiver of the rules. 

Applicant failed to comply with the requirements of the C.F.R. and the guidance in MPEP and it follows this application is not eligible to receive a filing date other than the date on which  application papers were deposited in a manner consistent with the requirements set forth in the C.F.R. as explained in the guidance in the MPEP  A failure to comply with the requirements of the C.F.R. as expressly explained in the guidance in the MPEP is not an adequate basis for a waiver of the regulatory requirements.
 
Applicant has not shown that in the temporary failure of being able to file the application by EFS-Web, that an extraordinary situation existed that prevented the filing of this application in a manner which could result in a filing date on either November 12 or November 13, 2018, under 37 C.F.R. §§ 1.53(b), (c) or (d) to which justice would require waiving of the rules.  Therefore, Applicant is not entitled under 37 C.F.R. § 1.183 to have the rules waived to obtain a filing date based on the papers submitted via facsimile transmission. 



CONCLUSION

For the reasons set forth above, the renewed petition under 37 C.F.R. § 1.183 is DENIED. 

This constitutes a final decision on this petition.  No further requests for reconsideration will be entertained.  Judicial review of this petition decision may be available upon entry of a final agency action adverse to the petitioner in the instant application (e.g., a final decision by the Patent Trial and Appeal Board).  See MPEP § 1002.02. 

This matter is being referred to Technology Center 2897 for further examination as appropriate.

Telephone inquiries specific to this matter should be directed to Attorney Advisor Paul Shanoski, 
 (571) 272-3225.

	

/ROBERT CLARKE/Robert A. Clarke
Patent Attorney
USPTO



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application Data Sheet dated November 30, 2018, p. 4
        2 See 37 C.F.R. § 1.6